Citation Nr: 0821589	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel









INTRODUCTION

The veteran served on active military duty from March 1953 to 
April 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2004, the veteran's representative raised a claim on 
his behalf for entitlement to service connection for chronic 
serious otitis media, otitis externa, Eustachian tube 
dysfunction, and bilateral tympanostom tubes.  These issues 
are referred to the RO for action deemed appropriate.


FINDING OF FACT

The veteran's hearing loss is manifested by Level I hearing 
acuity in the right ear and Level I or Level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 


(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Prior to initial adjudication of the 
veteran's claim, a September 2001 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The September 2001 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  


The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2007).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply here because the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a June 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, 


Diagnostic Code 6100, effective July 31, 2001.  In July 2002, 
the veteran filed a notice of disagreement alleging 
entitlement to an increased initial evaluation.  The RO 
issued a statement of the case in September 2003 and in 
October 2003, the veteran filed a substantive appeal.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

In a January 2000 private medical record, the assessment was 
high frequency hearing loss, bilaterally, dropping down to 
approximately 3000 Hertz in the 50 to 60 decibel range prior 
to the 3000 Hertz frequency.  Hearing was within the normal 
range from 10 to 20 decibels.  There was 100% word 
recognition.

In an October 2001 statement, the veteran stated that he 
experienced ringing in his ears since service and that he 
subsequently realized he was hearing impaired.  

In an October 2001 VA medical record, the veteran reported 
bilateral long-standing tinnitus since service and symptoms 
suggestive of hearing loss.

In an October 2001 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
55
55
LEFT
15
15
10
60
65

The bilateral average puretone decibel loss was 38.  The 
diagnosis was bilateral high frequency symmetrical 
sensorineural hearing loss sloping from within normal limits 
in the low and middle frequencies through 2000 Hertz, to 
moderately severe at 3000 Hertz and in the highest 
frequencies tested.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.

In a June 2002 VA medical record, the veteran reported that 
he could not hear the television at normal volume and that he 
had difficulty understanding his grandchildren.

In a June 2002 VA audiological examination, puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
65
65
LEFT
25
15
15
65
70

The average puretone decibel loss was 43 for the right ear 
and 41 for the left ear.  The diagnosis was bilateral mild 
sensorineural hearing loss through 500 Hertz, returning to 
normal threshold through 2000 Hertz, and then steeply sloping 
to moderately severe sensorineural hearing loss.  Speech 
audiometry revealed bilateral speech recognition ability of 
96 percent.

In an August 2003 VA medical record, it was noted that the 
veteran received hearing aids.

In an August 2003 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
55
LEFT
20
15
25
65
60

The bilateral average puretone decibel loss was 41.  The 
diagnosis was normal hearing, bilaterally, through 2000 
Hertz, then dropping to a moderate-severe high frequency 
sensorineural hearing loss.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.

The October 2001 and August 2003 VA audiological examinations 
demonstrate that under the Schedule, the veteran's hearing 
impairment represents a Roman numeral designation of Level I 
in the right ear and Level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the numeral designations 
of Level I hearing 


acuity in the right ear and Level II hearing acuity in the 
left ear translate to a noncompensable evaluation for hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  The June 2002 VA audiological examination demonstrates 
that under the Schedule, the veteran's hearing impairment 
represents a Roman numeral designation of Level I, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Using Table 
VII, the numeral designations of bilateral Level I hearing 
acuity translate to a noncompensable evaluation for hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  Additionally, the hearing loss shown by the medical 
evidence does not qualify for an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.

Although hearing loss is shown by the evidence of record, the 
documented levels of hearing loss do not merit a compensable 
rating.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is adequate.  A compensable 
rating is provided for certain manifestations of the service-
connected hearing loss, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no 


evidence of an exceptional disability picture.  The veteran 
has not required hospitalization and marked interference with 
employment has not been shown due to hearing loss.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


